Citation Nr: 0322775	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to service connection for a hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant had active military service from October 1963 
to October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 1998 and March 2002 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Columbia, South Carolina.  

The issue of entitlement to service connection for a hip 
disability will be discussed in the REMAND portion of this 
decision.  


FINDING OF FACT

It is likely that the appellant's diagnosed degenerative disc 
disease of the lumbar spine at L4-5 is attributable to his 
period of military service.  


CONCLUSION OF LAW

Service connection for degenerative disc disease of the 
lumbar spine at L4-5 is warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a low back disability, to 
specifically include degenerative disc disease of the lumbar 
spine.  The records show that in June 1965, the appellant was 
treated after falling in a shower and injuring his right hip.  
The physical examination showed that there was a contusion on 
the appellant's right hip.  Abduction was painful, and the 
appellant's abductor muscles were tender.  The impression was 
of a contusion and muscle strain of the right hip.  The 
records also reflect that in September 1965, the appellant 
underwent a separation examination.  At that time, the 
appellant's spine and other musculoskeletal system were 
clinically evaluated as normal.  

A private medical statement from H.E.F., D.C., dated in 
January 1998, shows that the appellant had been his patient 
on a regular basis since 1970.  Dr. F. stated that the 
appellant suffered from chronic low back pain which was 
apparently caused by some type of trauma to the lumbar spine.  

In June 1998, the appellant underwent a VA examination.  At 
that time, he stated that while he was in the military, he 
fell while taking a shower and struck his lumbosacral region 
of his back, which resulted in immediate onset of severe pain 
limited to his lumbosacral region.  The appellant indicated 
that he had to crawl back to his bunk and that he stayed 
there until the next day when he sought medical treatment.  
He noted that no radiographs were taken and that he was put 
on bed rest for two weeks, followed by light duty for four 
months.  According to the appellant, subsequent to his period 
of light duty, he was able to return to his duties as a 
gunner in artillery.  The appellant reported that following 
his discharge from the military, he had significant 
difficulty maintaining employment because of his recurrent 
low back pain.  He stated that he had chronic low back pain.  

The physical examination showed that flexion of the lumbar 
spine was to 30 degrees, extension was to 10 degrees, side 
bending was to 20 degrees, bilaterally, and rotation was to 
10 degrees, bilaterally.  The appellant was tender to 
palpation overlying his lumbosacral spine.  There was also 
mild paraspinal tenderness, and the appellant demonstrated a 
negative straight leg raise examination, bilaterally.  Motor 
examination was 5/5 over his bilateral lower extremities.  
The impression was of degenerative disc disease of the lumbar 
spine.  The examining physician stated that due to the 
appellant's history, it was likely that his chronic low back 
pain had been contributed to "by his injury sustained while 
in service."  

In January 1999, the RO received private medical records from 
the Oconee Memorial Hospital and the St. Francis Community 
Hospital.  The records showed that the appellant had been 
hospitalized for three days in September 1985.  Upon 
hospitalization, it was noted that the appellant had been 
admitted for the purpose of undergoing a back study due to 
his continued back pain and bilateral leg radiation, despite 
conservative care.  While the appellant was hospitalized, he 
underwent a myelogram of the lumbar spine.  The myelogram was 
interpreted as showing the following:  (1) extensive 
osteoarthritic changes along the articular facets at the L5-
S1 level, (2) mild thinning of the bone of the pars intra 
articularis of the L-5 level on the left, but a definite 
disruption (spondylolysis) was not demonstrated, and (3) mild 
osteoarthritic changes noted along the end plates of the L-4 
vertebral body.  The appellant also underwent a computed 
tomography (CT) scan of the lumbar spine which was 
interpreted as showing a small central disc at L4-5, at and 
just below the level of the disc space.  Upon the appellant's 
discharge from the hospital, he was diagnosed with chronic 
lumbosacral strain, with acute exacerbation.  A subsequent 
record from the St. Francis Community Hospital showed that in 
July 1985, the appellant underwent a lumbar CT scan which was 
interpreted as showing a suspect small central herniation or 
focally bulging anulus at the level of the disc at L4-5, 
centrally and slightly to the left.

In January 1999, the RO received private medical statements 
from D.A.O., P.T., Director of Oconee Physical Therapy, dated 
in December 1994 and February 1995, and private medical 
treatment records from Oconee Physical Therapy, from August 
1985 to February 1986, and from October 1994 to January 1995.  
In the private medical statements from Mr. O., Mr. O. 
indicated that the appellant was referred to his service in 
November 1994, with a diagnosis of degenerative spondylolysis 
at L4-5, with low back pain and bilateral radiating leg pain.  
According to Mr. O., the appellant subsequently underwent 
physical therapy and completed his program in January 1995.  
The medical treatment records from Oconee Physical Therapy, 
from August 1985 to February 1986, and from October 1994 to 
January 1995, showed that during those periods of time, the 
appellant underwent physical therapy for chronic low back 
pain.   

In January 1999, the RO received private medical treatment 
records, to include private medical treatment records from 
the Greenville Neurosurgical Group, dated from May 1978 to 
January 1998.  The records show intermittent treatment for 
complaints of back pain, beginning in June 1978 when chronic 
low back strain was noted.  In October 1983, right back pain 
was noted, and the record included the notation "(hx of old 
trauma) --reinjured-- maybe with wood."  According to the 
records, the appellant was seen in March 1985 for muscle 
strain and acute low back pain from lifting on the job about 
one to two weeks previously.  In September 1986, it was noted 
that the appellant was involved in an automobile accident in 
August 1986.  The impression was cervical and thoracolumbar 
strains.  In April 1987, the appellant underwent a lumbar 
myelogram which was interpreted as showing a central offset 
at the L4-5 level, and mild central deformity at the L5-S1 
level.  Findings were indicative of a central L4-5 herniated 
nucleus pulposus (HNP).  In April 1987, the appellant also 
underwent a CT scan of the lumbar spine which was interpreted 
as showing central and left L4-5 and probably central L5-S1 
disc herniation.  The remaining records reflect continued 
treatment for back problems.  

In May 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, he fell while taking a shower and injured his back.  
(Transcript (T.) at pages (pgs.) 2 & 3).  The appellant 
stated that following the injury, he developed chronic low 
back pain which continued after his discharge.  (T. at page 
(pg.) 7).  At the hearing, the appellant submitted a private 
medical statement from Mr. O., dated in May 1999.  In the 
statement, Mr. O. indicated that the appellant suffered from 
chronic low back pain and that he had been receiving physical 
therapy intermittently for his back pain since 1980.  

In May 1999, the appellant submitted VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  At that time, he indicated 
that he had received medical treatment from a Dr. E.H.P. in 
1969 or 1970.  In a June 1999 correspondence from the RO to 
Dr. P., the RO requested the appellant's medical records in 
relation to his treatment for a low back disability.  In July 
1999, Dr. P. responded that he did not have any records which 
pertained to the appellant.

A private medical statement from Dr. F., dated in June 1999, 
shows that at that time, Dr. F. indicated that the appellant 
suffered from chronic low back pain and that he had been 
treating the appellant on a regular basis since 1970.  Dr. F. 
stated that according to the appellant, his back pain 
originated following a fall while taking a shower in the 
military.  Dr. F. noted that the appellant's condition made 
it difficult, if not impossible, for him to work or exercise 
without aggravating the problem area.  According to Dr. F., 
the appellant suffered from degenerative joint disease of the 
lumbar spine, including narrowing of disc space between the 
3rd and 4th, and 4th and 5th lumbar spine.  

In July 1999, the RO received lay statements from the 
appellant's children.  The statements supported the 
appellant's contention that his current low back disability 
was related to his period of military service.  

In February 2000, the RO received a private medical statement 
from B.C., M.D., undated.  In the statement, Dr. C. indicated 
that the appellant was completely and totally disabled due to 
back pain, nerves, and diabetes.  

In January 2001, the appellant underwent a VA examination.  
At that time, he stated that he fell and injured his back 
while he was in the military.  The appellant indicated that 
at present, he had constant pain in his low back.  He 
revealed that he also had occasional pain down his posterior 
thigh, over his anterior tibia, and through the toes.  Upon 
physical examination, the appellant was generally tender to 
light touch throughout the back.  Forward flexion was to 20 
degrees, extension was to 5 degrees, and right and left 
lateral flexion were to approximately 10 degrees.  The 
appellant reported pain with downward pressure on his head, 
as well as pain in his low back with axial rotation of the 
hips.  His quadriceps, extensor, hallucis longus, ankle 
plantar, and dorsiflexion were 5/5 bilaterally.  Reflexes 
were 2+ and symmetric.  Toes were down going and negative 
clonus.  The assessment was that the appellant reported low 
back pain.  According to the examining physician, there were 
no objective findings of a neurologic deficit.  The examiner 
stated that he was unable to correlate mechanical low back 
pain to an injury which occurred 35 years ago.  

In April 2001, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Asheville, North 
Carolina, from February 1999 to March 2001.  The records show 
intermittent treatment for the appellant's low back pain.  
The records reflect that in May 2000, the appellant had x-
rays taken of his lumbar spine.  The x-rays were interpreted 
as showing degenerative changes, mostly at L4-5.  The records 
also show that in September 2000, the appellant underwent a 
magnetic resonance imaging (MRI) of the lumbar spine.  The 
impression was of a bulging disc at L4-5, with mild 
attenuation of the canal at that level, and mild narrowing of 
the left neural foramina.  According to the records, in June 
2000, the appellant was treated after complaining of pain in 
the low back.  It was noted that the appellant had L5 
radiculopathy of the right lower extremity.  

In April 2001, the RO received private medical treatment 
records from Dr. B.C., from January 1998 to January 1999.  
The records show mostly treatment for unrelated disorders.  

In July 2003, the appellant underwent a VA examination.  At 
that time, he stated that during service, he fell while 
taking a shower and injured his low back.  The appellant 
indicated that following the injury, he suffered from chronic 
low back pain.  Upon physical examination, the appellant's 
sacroiliac joints were slightly tender, and there was 
paraspinous muscle spasm.  Flexion was to 25 degrees, lateral 
bending left and right was to 15 degrees, and extension was 
to 10 degrees.  Reflexes were 2+ patellar and Achilles, down-
going toes.  The appellant was able to heel-walk with 
encouragement.  He had difficulty toe-walking.  Straight leg 
raising produced only pain in the low back, which did not 
radiate to the lower extremities.  The examiner noted that 
May 2000 x-rays of the lumbar spine showed slightly decreased 
disk space at L4-5, with sclerosis of the end plates.  
According to the examiner, an August 2000 MRI was interpreted 
as showing bulging disk at L4-5, with mild attenuation of the 
canal at that level, and with mild narrowing of the left 
neural foramen.  The examiner further reported that a 1987 
lumbar CT scan showed similar findings, with a large disk 
protrusion at L4-5, extending below the interspace, with 
greater protrusion on the left than the right, and that a 
1987 myelogram again confirmed a central L4-5 herniated 
nucleus pulposus, with an incomplete filling of the right 
nerve root sleeve.  

In regard to an impression, the examiner stated that it was 
his opinion that the severity of the appellant's injury 
suffered during the fall in the shower would have been 
sufficient to produce chronic low back pain.  The examiner 
indicated that the appellant's description of problems with 
his hips actually represented a common misperception among 
patients who would perceive buttock pain related to lumbar 
injury as "hip" pain.  According to the examiner, the 
appellant had good documentation of the chronicity of his low 
back pain, stretching at least into the 1980's.  Overall, it 
was the examiner's opinion that the accident sustained during 
the appellant's active duty time was very likely to have 
caused his chronic low back pain.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the instant case, the Board recognizes that the evidence 
of record shows that there are discrepancies in the medical 
opinions regarding the question of whether the appellant's 
currently diagnosed degenerative disc disease of the lumbar 
spine is related to his period of military service, 
specifically to his in-service fall in the shower.  In this 
regard, the Board observes that the January 2001 VA examiner 
stated that he was unable to correlate mechanical low back 
pain to an injury which occurred 35 years ago.  Nevertheless, 
the Board notes that in the private medical statements from 
Dr. F., dated in January 1998 and June 1999, Dr. F. reported 
that the appellant suffered from chronic low back pain due to 
his diagnosed degenerative joint disease of the lumbar spine, 
and that his low back pain was caused by some type of trauma 
(described by the appellant as his in-service fall in the 
shower) to the lumbar spine.  In addition, in June 1998, the 
appellant was diagnosed with degenerative disc disease of the 
lumbar spine, and the examiner opined that due to the 
appellant's history, it was likely that his chronic low back 
pain had been contributed to "by his injury sustained while 
in service."  Moreover, in the appellant's most recent VA 
examination, dated in July 2003, it was the examiner's 
opinion that the accident sustained during the appellant's 
active duty time was very likely to have caused his chronic 
low back pain. 

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 
5107(b) (West 2002), in order for a claimant to prevail, 
there need not be a preponderance of the evidence in the 
veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In the instant case, the Board recognizes 
that the appellant's service medical records, including his 
September 1965 separation examination, are negative for any 
complaints or findings of a low back disability, to 
specifically include degenerative disc disease of the lumbar 
spine.  The Board also recognizes that although the 
appellant's service medical records show that in June 1965, 
the appellant did fall in the shower, the records reflect 
that at that time, he injured his right hip and not his back.  
Nevertheless, the Board notes that according to the examiner 
from the appellant's July 2003 VA examination, the 
appellant's description of problems with his hips actually 
represented a common misperception among patients who 
perceived buttock pain related to lumbar injury as hip pain.  
The examiner also opined that the severity of the appellant's 
injury suffered during the fall in the shower would be 
sufficient to produce chronic low back pain.  Thus, in light 
of the above, the Board concludes that the private medical 
statements from Dr. F., dated in January 1998 and June 1999, 
and the medical opinions from the VA examiners from the 
appellant's June 1998 and July 2003 VA examinations, are not 
speculative and demonstrate more than a remote possibility of 
a causal connection between the appellant's current 
degenerative disc disease of the lumbar spine, and his period 
of military service, specifically his in-service fall in the 
shower.  Therefore, in consideration of the aforementioned 
evidence, the Board finds that the evidence for and against 
the appellant's claim for service connection is in a state of 
relative equipoise.  With reasonable doubt resolved in the 
appellant's favor, entitlement to service connection for 
degenerative disc disease of the lumbar spine is warranted.

ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine at L4-5 is granted.  




REMAND

In March 2003, the Board undertook additional evidentiary 
development with respect to the issue of entitlement to 
service connection for a hip disability.  This was done 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
The development actions requested by the Board have resulted 
in the acquisition of a VA medical examination report, dated 
in July 2003.  

Despite the Board's efforts to develop additional evidence in 
this case, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C. [§ ] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b) (West 
2002), which allows a claimant one year to submit evidence.  

In the instant case, given the receipt of additional 
evidence, a remand of the case for adjudication by the RO is 
required in order to comply with the holding in DAV.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the additional 
information or evidence he needs to 
submit to substantiate his claim, if any, 
and of the time period for response.  
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  The RO should undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issue on appeal.  
Consideration should include the evidence 
received while the case was at the Board.

If any benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case which includes 
consideration of all evidence added to the record since the 
statement of the case in June 2002, and provide the appellant 
and his representative with an appropriate opportunity to 
respond.  

After providing the appellant an opportunity to respond to 
the supplemental statement of the case, and after expiration 
of the period as set forth in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable, the case should be returned to the 
Board for further appellate consideration.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


